Citation Nr: 1223704	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  07-19 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a lumbar spine disability.

2.  Entitlement to service connection for bilateral perforated eardrums.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The appellant, F.R., and M.B.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to February 1968.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer issuing decisions at the Board.  A transcript of this hearing is associated with the claims file.

The Veteran was notified by an April 2012 letter that he had the option to request another hearing before the Veterans Law Judge who would ultimately decide his appeal.  The Veteran responded that he did not wish to appear at an additional Board hearing.  Therefore, the Board will proceed to evaluate the appeal.  See 38 U.S.C.A. §§ 7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.

The Board notes that the RO reopened the Veteran's lumbar spine claim and decided it on the merits.  However, despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

As will be explained below, new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a lumbar spine disability.  Further development of the evidence is required before the Board can adjudicate the claim for service connection for a lumbar spine disability on the merits.  As such, this claim is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed September 1987 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a lumbar spine disability.

2.  Evidence added to the record since the RO's September 1987 decision was not previously of record, but relates to an unestablished fact necessary to substantiate the service connection claim for a lumbar spine disability, and raises a reasonable possibility of substantiating the claim.

3.  There is no objective evidence establishing that the Veteran has had bilateral perforated eardrums during the period of claim.

4.  Audiometric findings on the Veteran's service entrance examination reveal some hearing loss in the left ear; however, there is no competent evidence showing that this pre-existing left ear hearing loss underwent a permanent worsening beyond normal progression during the Veteran's active service.

5.  Right ear hearing loss was not shown in active service or within one year after service discharge, and there is no competent evidence of a link between the Veteran's current right ear hearing loss and his active service.

6.  Tinnitus was not shown in active service, and there is no competent evidence of a link between the Veteran's current tinnitus and his active service.


CONCLUSIONS OF LAW

1.  The September 1987 rating decision, in which the RO denied the Veteran entitlement to service connection for a lumbar spine disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for a lumbar spine disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

3.  The criteria for service connection for bilateral perforated eardrums have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.385 (2011). 

5.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

6.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the Veteran's claim).  It need not describe the VA's evaluation of the Veteran's particular claim.").

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in March 2004, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's petition to reopen his claim of entitlement to service connection for a lumbar spine disability, as well as the evidence necessary to substantiate his claims for service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The letter specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection that were found insufficient in the previous denial.  In addition, a July 2009 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claims.  The Veteran has not been examined by VA in connection with his petition to reopen his previously denied claim, but has been examined with regard to his claims for service connection.  In this regard, the Board notes that the Veteran has petitioned VA to reopen his previously denied claim of entitlement to service connection for a lumbar spine disability, and as will be explained below, the petition will be granted; however, the Veteran's claim of entitlement to service connection for a lumbar spine disability will be remanded for additional development, including a VA examination.  Nevertheless, the Veteran was examined by VA in April 2004 in connection with his claims for perforated eardrums, hearing loss, and tinnitus.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding those issues.  The examination reports contain all the findings needed to evaluate the Veteran's claims, including the Veteran's history and physical evaluations to determine the nature and etiology of any disabilities.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

New and Material Evidence

Legal Criteria

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

As relevant to this appeal, the Board may not consider a previously and finally disallowed claim unless new and material evidence is presented.  The Veteran filed his application to reopen his previously denied claim for a lumbar spine disability in February 2004.   

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

In the September 1987 rating decision, the RO denied the Veteran's claim for a lumbar spine disability, on the basis that, although there was a record of treatment in service following being thrown from a truck as a result of a motor vehicle accident, there was no evidence of a current lumbar spine disability.  The RO noted that service treatment records showed hospitalization for 10 days in order to treat his acute lumbosacral strain, which was found to be incurred in the line of duty; after an AWOL period, the Veteran was again hospitalized with complaints of low back pain, for approximately 2 weeks.  At his January 1968 separation examination, the lumbosacral strain was noted as completely resolved.  The RO noted that the Veteran had not sought or required medical treatment for his back since his discharge from service.  The Veteran received notification of that decision and his appellate rights, but did not appeal the decision.  Thus, the rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The pertinent evidence of record at the time of the September 1987 rating decision included the Veteran's service treatment records, the Veteran's written claim, and the Veteran's DD Form 214.

After review of the evidence associated with the claims folder since the September 1987 rating decision, the Board finds that there is new and material evidence sufficient to reopen the claim.

In a February 2004 statement, the Veteran requested that his claim be reopened; he also reported that he had been treated for his lumbar spine disability since 1985.  He also submitted an October 1986 report from Dr. B. indicating that the Veteran reported a long history of low back pain.

The Veteran submitted additional private treatment records showing treatment for complaints of back pain following an October 1985 logging accident, and treatment for a herniated disc at right L5-S1, including 2 lumbar laminectomies.  The Veteran also submitted VA treatment records, which showed that the Veteran, in April 2003, reported a history of an in-service motor vehicle accident in 1967 and a post-service logging accident; the diagnosis was chronic low back pain.  The Veteran asserts that his current disability and symptoms are related to the injury during his service.

The Veteran is considered competent to report what a physician told him, as well as the onset and continuation of his symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  Furthermore, because the statements are not shown to be inherently false, they are presumed credible for the limited purpose of reopening the claim.

At the time of the September 1987 rating decision, there was no specific assertion of continued treatment for a lumbar spine disability; to the contrary, at that time, the Veteran did not allege continuity of symptomatology since service and the Veteran denied treatment for his back since service.  The RO had previously determined in the September 1987 rating decision that it was necessary to provide evidence which demonstrated that the Veteran had treatment for his back since service, in an effort to show that he currently had a diagnosed lumbar spine disability.  Because the evidence discussed above was not previously considered by the RO and tends to relate to an unestablished fact necessary to substantiate the claim, namely continued post-service treatment for a diagnosed lumbar spine disability, the Board finds that new and material evidence has been presented.

Because the Board has determined that new and material evidence has been presented sufficient to reopen the Veteran's previously denied claim for service connection for a lumbar spine disability for reasons previously explained, the appeal is granted to this extent.

In so finding, the Board notes that no new and material evidence pertinent to the current application to reopen was received prior to the expiration of the appeal period for the September 1987 rating decision such that the provisions of 38 C.F.R. § 3.156(b) would apply.  In fact, there was no evidence presented during that time period.

The Board also notes that no relevant service department records have been associated with the claims file since the September 1987 rating decision such that 38 C.F.R. § 3.156(c) would apply.  Copies of the Veteran's service treatment records submitted in connection with the current appeal are merely duplicative of service treatment records previously considered by the RO at the time of the September 1987 denial.

Service Connection

Legal Criteria

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires: (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"[I]n order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active service, and the presumption of aggravation attaches, where there is an increase in the disability during service.

An increase in a pre-existing injury or disease may be shown by evidence produced by the claimant, with VA fulfilling its duty to assist, which is at least in equipoise, that the injury or disease increased in severity during service, other than a temporary increase.  If the presumption of aggravation attaches, the government may rebut the presumption with evidence that any increase in severity was due to the natural progression of the disease or injury.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

Analysis

Sensorineural hearing loss, as an organic disease of the nervous system, will be presumed to have been incurred in, or aggravated by, active service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral perforated eardrums, left ear hearing loss, right ear hearing loss, and tinnitus.

At the Veteran's February 1967 service entrance examination, audiometric testing revealed puretone thresholds in his left ear of 30 decibels at 3000 Hertz and 25 decibels at 4000 Hertz; the examiner noted that such findings reflected mild hearing loss in the Veteran's left ear.  The Veteran's right ear hearing was within normal limits at the time of the February 1967 service entrance examination.  Thereafter, the Veteran's service treatment records did not document any complaints, findings, or treatment of bilateral perforated eardrums, hearing loss in either ear, or tinnitus.

More than 17 years after his discharge from service, private treatment records in November 1985, March 1986, and May 1986 noted that the Veteran had tympanic membrane perforations bilaterally.  A January 1988 private treatment record noted that the Veteran's left tympanic membrane was perforated, while his right tympanic membrane appeared to have some scarring but no perforation.

The record contains no evidence to show that the Veteran was diagnosed with or treated for bilateral perforated eardrums after filing his claim for service connection in February 2004.

The Veteran's April 2004 VA ear disease and audio examination reports indicate that he complained of hearing loss and tinnitus since service.  According to the audio report, the Veteran reported onset of hearing loss one to two years after leaving the service, and onset of tinnitus 25 years ago (i.e., in approximately 1979).  He also reported a history of noise exposure in service, from artillery, grenades, machine guns, and gun fire.  He indicated that he used ear plugs in his post-service work as a truck driver and that he had a history of ear infections as a child.  The April 2004 ear disease examination report indicates that the Veteran did not recall having hearing loss prior to service and that he did not recall any noise exposure outside of basic training and did not describe any specific episode of severe noise exposure.

The April 2004 ear disease examiner found that the Veteran did not have any abnormalities of the ear canals or evidence of active ear disease, and that there was no evidence of perforation of the eardrums.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").

The April 2004 audio examiner opined that it is at least as likely as not that the Veteran's hearing loss and tinnitus were caused by noise exposure while in the military.  However, this opinion was not accompanied by any supporting rationale.

The April 2004 ear disease examiner opined that, more likely than not, the Veteran's exposure to noise while in the service did not contribute to his current hearing loss or tinnitus.  This opinion was accompanied by adequate supporting rationale.  The April 2004 ear disease examiner noted that there is nothing in the record to indicate any symptoms at the time the Veteran was in the service; the Veteran described being exposed to training noise, but described no specific episodes of any significant noise exposure and no symptoms related to significant noise exposure while in the service.  The April 2004 ear disease examiner concluded that the significant employment noise sustained by the Veteran following his service discharge is the main noise exposure that contributes to his current hearing loss.

The Board acknowledges that the Veteran has sufficient hearing loss in both his left and right ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual hearing disability by VA disability standards.  Nevertheless, the April 2004 ear disease examiner provided adequate rationale for his opinion that the Veteran's hearing loss and tinnitus were more likely related to the Veteran's post-service occupational noise exposure.

The evidence of record indicates that the Veteran had left ear hearing loss noted on his February 1967 service entrance examination.  Thus, the presumption of soundness does not attach in this case for the Veteran's left ear hearing loss.  38 C.F.R. § 3.304(b).  If a pre-existing disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation with regard to his hearing loss.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2011); Jensen, 19 F.3d at 1417.

There is no competent evidence showing that the Veteran's pre-existing left ear hearing loss underwent a permanent worsening beyond normal progression during his active service.  The Board reiterates that there is no evidence of treatment for or complaints of hearing loss during service, or at discharge, which would serve to demonstrate an increase in disability, such that the presumption of aggravation would arise.  Although the Board acknowledges that the Veteran's hearing was not tested at separation, he made no complaints of decreased hearing between entrance and discharge.  Moreover, as the April 2004 ear disease examiner pointed out, the Veteran was subjected to significant post-service occupational noise exposure such that he has left and right hearing loss at this time; many of his post-service treatment records show that the Veteran worked in the trucking and logging industries.

As the presumption of aggravation under 38 U.S.C.A. § 1153 does not arise, the Board is relieved of the burden to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In this case, the evidence in support of the Veteran's claims consists solely of lay evidence.  However, his lay contentions in this regard are of very minimal, if any, probative value.  The Board finds that the Veteran is competent to describe the nature of his hearing loss, tinnitus, and inner ear symptoms, but not to provide a diagnosis or link his symptoms to his service.

Based on the above, the Board finds the Veteran's history of relating his claimed perforated eardrums, left ear hearing loss, right ear hearing loss, and tinnitus to his service is not credible.  On the various examinations during and following service, as detailed above, he complained of a variety of symptoms, but he had no related complaints at the time of his service separation examination, or within a year of discharge from service.  As such, the Board does not find that the Veteran's lay testimony is sufficient to establish service connection.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran has not had bilateral perforated eardrums during the period of claim.  Likewise, the Veteran's contentions that his left ear hearing loss, right ear hearing loss, and tinnitus are related to service are outweighed by the evidence demonstrating an extensive history of post-service occupational noise exposure.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).

As there is a preponderance of evidence against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Having presented new and material evidence, the claim of entitlement to service connection for a lumbar spine disability is reopened.

Entitlement to service connection for bilateral perforated eardrums is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not been provided with a VA examination in order to address whether his claimed lumbar spine disability is related to his active military service.  The Veteran contends that his current lumbar spine disability is the result of an in-service motor vehicle accident, and that VA and private medical records indicate continuity of symptomatology in the years following active service.  Although the Board acknowledges that the Veteran has been diagnosed with a lumbar spine disability, the Board also notes that the Veteran has been treated for several post-service occupational injuries to the back, including a 1985 logging incident.  See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of a chronic disorder are not service connected where they are clearly attributable to intercurrent causes).  As such, the medical evidence is unclear as to whether the Veteran's lumbar spine disability is causally or etiologically related to his military service.

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of his current lumbar spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); see also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should schedule the Veteran for an appropriate orthopedic VA examination to determine the nature and etiology of any current lumbar spine disability, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that such disability is related to the Veteran's military service, including his 1967 motor vehicle accident.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service records, and pertinent post-service medical records.  The VA examiner is to consider the Veteran's post-service treatment records documenting an occupational injury to his back in 1985.

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

2.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, with application of all appropriate laws and regulations, and consideration of all additional information obtained since the issuance of the September 2009 supplemental statement of the case, including any evidence obtained as a result of this remand. 

If the claim remains denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. B. YANTZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


